69 N.Y.2d 628 (1986)
The People of the State of New York, Appellant,
v.
Alberto Guerrero, Respondent.
Court of Appeals of the State of New York.
Argued November 13, 1986.
Decided December 16, 1986.
Elizabeth Holtzman, District Attorney (Andrew J. Frisch, Barbara D. Underwood and Lisa Margaret Smith of counsel), for appellant.
Elaine D. McKnight for respondent.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER and HANCOCK, JR. Taking no part: Judge TITONE.
Order reversed, verdict reinstated and case remitted to Supreme Court, Kings County, for sentencing for reasons stated in the dissenting memorandum by then Justice Vito J. Titone at the Appellate Division (111 AD2d 350, 355-356; see also, People v Colon, 65 N.Y.2d 888).